Citation Nr: 1104879	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-19 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for cardiovascular disease, 
including a heart disability and hypertension, as due to exposure 
to Agent Orange or other herbicide agents.

2.  Entitlement to service connection for a skin disorder, 
including actinic keratosis and basal cell carcinoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from March 1959 to June 1986.  He 
served in combat and has been awarded the Purple Heart Medal.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida Regional Office (RO).  

The Board notes that during the pendency of the Veteran's appeal, 
the United States Court of Appeals for Veterans Claims (Court) 
held that the scope of a claim includes any disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1, (2009); Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issues of 
service connection for hypertension and service connection for 
basal cell carcinoma have been recharacterized on the front page 
of this decision.  The record reasonably raised the issue of 
service connection for a heart disability as due to exposure to 
Agent Orange or other herbicide agents, as part of the claim of 
service connection for a heart disability.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2010).

The issue of an increased rating for iliac crest 
deformities been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
issue and it is referred to the AOJ for appropriate 
action.  

The issues of service connection for hypertension and for a skin 
disability including are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's coronary artery disease is attributable to his 
service in Vietnam.  


CONCLUSION OF LAW

Coronary artery disease is presumed to be the result of herbicide 
exposure during active military service in Vietnam.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307 (2010); 38 C.F.R. § 3.309(e) as 
in effect on August 31, 2010; 75 Fed. Reg. 53202.  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim 
for service connection for a heart disability, other than 
hypertension, is being granted.  As such, any deficiencies with 
regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

VA law and regulations further provide that a chronic, tropical, 
or prisoner-of-war related disease, or a disease associated with 
exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 
will be considered to have been incurred in or aggravated by 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during the period of 
service.  No condition other than the ones listed in 38 C.F.R. § 
3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
The last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was exposed 
to an herbicide agent during active military, naval, or air 
service, the following diseases shall be service- connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), type II diabetes, and chronic 
lymphocytic leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 (Act), 
codified in pertinent part at 38 U.S.C.A. §§ 1116(b) and (c), 
provides that whenever the Secretary determines, based on sound 
medical and scientific evidence, that a positive association 
(i.e., the credible evidence for the association is equal to or 
outweighs the credible evidence against the association) exists 
between exposure of humans to an herbicide agent and a disease, 
the Secretary will publish regulations establishing presumptive 
service connection for that disease.  If the Secretary determines 
that a presumption of service connection is not warranted, he is 
to publish a notice of that determination, including an 
explanation of the scientific basis for that determination.  The 
Secretary's determination must be based on consideration of 
reports of the National Academy of Sciences (NAS) and all other 
sound medical and scientific information and analysis available 
to the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether the 
results [of any study] are statistically significant, are capable 
of replication, and withstand peer review."  Simply comparing the 
number of studies which report a positive relative risk to the 
number of studies which report a negative relative risk for a 
particular condition is not a valid method for determining 
whether the weight of evidence overall supports a finding that 
there is or is not a positive association between herbicide 
exposure and the subsequent development of the particular 
condition.  Because of differences in statistical significance, 
confidence levels, control for confounding factors, bias, and 
other pertinent characteristics, some studies are clearly more 
credible than others, and the Secretary has given the more 
credible studies more weight in evaluating the overall weight of 
the evidence concerning specific diseases.

Section 3 of the Act directs the Secretary of VA to seek to enter 
into an agreement with the NAS to review and summarize the 
scientific evidence concerning the association between exposure 
to herbicides used in the Republic of Vietnam and each disease 
suspected to be associated with such exposure.




Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an analysis of 
scientific evidence. Section 3 of the Agent Orange Act of 1991 
directed the Secretary of VA to seek to enter into an agreement 
with NAS to review and summarize the scientific evidence 
concerning the association between exposure to herbicides used in 
the Republic of Vietnam and each disease suspected to be 
associated with such exposure.  The Secretary determined, based 
on sound medical and scientific evidence, that a positive 
association (i.e., where the credible evidence for the 
association was equal to or outweighed the credible evidence 
against the association) existed between exposure to an herbicide 
agent and the disorders listed in the statute.  See 64 Fed. Reg. 
59232, 592233 (Nov. 2, 1999).

In addition, the Secretary has published a list of specific 
conditions for which a presumption of service connection based on 
exposure to herbicides used in Vietnam during the Vietnam era is 
not warranted.  These include hepatobiliary cancers, 
nasal/nasopharyngeal cancer, bone cancer, female reproductive 
cancers, breast cancer, renal cancer, testicular cancer, 
leukemia, abnormal sperm parameters and infertility, cognitive 
and neuropsychiatric disorders, motor/coordination dysfunction, 
chronic peripheral nervous system disorders, metabolic and 
digestive disorders, immune system disorders, circulatory 
disorders, respiratory disorders (other than certain respiratory 
cancers), skin cancer, gastrointestinal tumors, bladder cancer, 
brain tumors, and any other condition for which the Secretary has 
not specifically determined a presumption of service connection 
is warranted.  See Notice, 64 Fed. Reg. 59232-59243 (1999).

Recent action concerning herbicide-related disability has been 
undertaken by VA.  On October 13, 2009, in accordance with 
authority provided in 38 U.S.C. § 1116, the Secretary of Veterans 
Affairs announced his decision to establish presumptions of 
service connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions: ischemic heart disease, Parkinson's disease, and B 
cell leukemias.  




On August 31, 2010, VA published a final rule amending 38 C.F.R. 
§ 3.309(e) to add hairy cell leukemia and other chronic B-cell 
leukemias, Parkinson's disease, and ischemic heart disease to the 
list of diseases associated with exposure to certain herbicide 
agents.  75 Fed. Reg. 53202.  The term ischemic heart disease 
encompassing any atherosclerotic heart disease resulting in 
clinically significant ischemia or requiring coronary 
revascularization; it pertains only to conditions that directly 
affect the muscles of the heart.  In the notice of proposed 
rulemaking, we explained that the term "ischemic heart disease" 
does not encompass hypertension or peripheral manifestations of 
arteriosclerotic heart disease, such as peripheral vascular 
disease or stroke.  To ensure the explanation was provided 
regarding the distinction between these diseases, a Note 3 
following 38 C.F.R. § 3.309(e) to include the information stated 
in the notice of proposed rulemaking was added.  

VA regulation also provides that, with chronic disease shown as 
such in service (or within an applicable presumptive period under 
section 3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).




In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

At the outset, the Board notes that the Veteran's DD Form 214 
reflects service in the Republic of Vietnam.  As noted, the 
record raises the issue of service connection on the basis that 
exposure to Agent Orange or other herbicide agents during service 
resulted in a heart disability.  

Hypertension has been diagnosed since approximately 2004.  The 
Veteran also had an abnormal stress test that year.  A private 
physician, Antonio V. Zumpano, M.D., provided VA a letter in 
August 2006 in which he indicated that the Veteran has coronary 
artery disease.  

In sum, the Veteran has ischemic heart disease, diagnosed as 
coronary artery disease.  His hypertension is not ischemic heart 
disease.  Under the new amended regulation for herbicide claims 
for veterans like this Veteran who served in Vietnam, service 
connection for ischemic heart disease diagnosed as coronary 



heart disease is warranted.  Hypertension may not be granted on 
this basis, but is addressed in the Remand below. 


ORDER

Service connection for coronary artery disease is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.

With regard to both claims, a private physician, Dr. Zumpano, 
provided a letter in August 2006 in which he identified several 
disabilities of the Veteran, including hypertension and basal 
cell carcinoma.  He stated that "Many of these current 
conditions are conditions existing from his military service."

The physician did not specify if hypertension and basal cell 
carcinoma were among the conditions related to military service.  
Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or 
medical opinion may be deemed necessary where the record contains 
competent medical evidence of a current diagnosed disability, 
establishes that the Veteran suffered an event, injury or disease 
in service, and indicates that the claimed disability may be 
associated with the established event, injury or disease in 
service.  See Id.  

The record before VA need only (1) contain evidence that the 
Veteran has persistent or recurrent symptoms of current 
disability and (2) indicate that those symptoms may be associated 
with the Veteran's active military service.  Duenas v. Principi, 
18 Vet. App. 512 (2004).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted that 
the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410, at 
418 (2006).

In light of the foregoing, the Board finds that the Veteran 
should be afforded a VA examination to determine if hypertension 
and basal cell carcinoma or other skin disabilities were 
initially manifest during service and/or are otherwise 
attributable to service.  The examiner should consider the 
Veteran's statements that his many inservice injuries and the 
stress and pain due to those injuries caused his blood pressure 
to fluctuate and played an etiological role in the development of 
hypertension.  In addition, the examiner should consider his 
claim that his iliac crest disabilities played an etiological 
role in the development of hypertension.  The examiner should 
consider the Veteran's assertions that sun exposure resulted in 
skin disabilities.  

The Veteran, as noted, has asserted secondary service connection 
for hypertension, as due to iliac crest deformities.  He should 
be sent the pertinent VCAA notice.  

Finally, the Veteran indicated that Page 8 of his May 2010 
supplemental statement of the case was missing.  The Board notes 
that it is printed on the reverse side of Page 7; however, the 
complete supplemental statement of the case should be resent to 
the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)



1.  Send the Veteran a letter informing him 
about the information and evidence not of 
record that is necessary to substantiate a 
claim for service connection for hypertension 
as secondary to service-connected iliac crest 
deformities; about the information and 
evidence that VA will seek to provide; and 
about the information and evidence that he is 
expected to provide

2.  Thereafter, schedule the Veteran for VA 
hypertension and skin examinations.  Any 
indicated tests should be accomplished.  The 
examiners should review the claims folder in 
conjunction with the examinations.  

The hypertension examiner should provide an 
opinion as to whether it is more likely than 
not, less likely than not, or at least as 
likely as not, that hypertension had its 
clinical onset during service or is related to 
any in-service disease, event, or injury, 
including herbicide exposure.  In providing 
this opinion, the examiner should consider the 
Veteran's statements that his many in-service 
injuries and the stress and pain due to those 
injuries caused his blood pressure to 
fluctuate and played an etiological role in 
the development of hypertension.  

If the answer to the above question is 
negative, the hypertension examiner should 
provide an opinion as to whether it is more 
likely than not, less likely than not, or at 
least as likely as not, that hypertension is 
proximately due to, or the result of, the 
Veteran's service-connected iliac crest 
deformities.  

If the answer to the above question is 
negative, the hypertension examiner should 
provide an opinion as to whether it is more 
likely than not, less likely than not, or at 
least as likely as not, that hypertension is 
permanently aggravated by the Veteran's 
service-connected iliac crest deformities.  

The skin examiner should identify all current 
skin disorders found to be present, i.e., 
basal cell carcinoma, actinic keratosis, etc.  
The examiner should provide an opinion as to 
whether it is more likely than not, less 
likely than not, or at least as likely as not, 
that any current skin disorder had its 
clinical onset during service or is related to 
any in-service disease, event, or injury, 
including sun exposure and/or herbicide 
exposure.  In providing this opinion, the 
examiner should consider the complaints and 
findings in the service treatment records as 
well as the continuity of symptomatology since 
service.

The examiners should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Review the medical opinions obtained above 
to ensure that the remand directives have been 
accomplished.  If all questions posed are not 
answered or sufficiently answered, return the 
case to the examiners for completion of the 
inquiry.

4.  Send the Veteran another copy of the May 
2010 supplemental statement of the case, 
ensuring that page 8 is included.  

5.  Finally, readjudicate the claims on appeal 
in light of all of the evidence of record.  If 
any issue remains denied, the Veteran should 
be provided with a supplemental statement of 
the case and afforded a reasonable period of 
time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


